Atkinson, J.
In this ease a general demurrer to the petition was overruled, and the judgment of the trial court was reversed. Clarice >v. Armstrong, ante, 105. After the overruling of the demurrer, but before the decision by this court reversing that judgment, the trial judge appointed a temporary receiver and granted an interlocutory injunction in accordance with prayers of the petition. A separate bill of exceptions assigns error on that judgment. Held, that the ruling by this court, relating to the decision of the trial court on demurrer, is controlling on the assignments of error in the last bill of exceptions; and it follows that the judgment appointing the temporary receiver and granting an interlocutory injunction must be reversed.

Judgment reversed.


All the Justices concur.